Citation Nr: 1512099	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  07-29 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, left knee.

2.  Entitlement to service connection for a bilateral eye disorder.

3.  Entitlement to service connection for a left thigh disorder.

4.  Entitlement to service connection for a right thigh disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to August 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2007, the Veteran requested a hearing before a Decision Review Officer at the RO.  The Veteran withdrew his hearing request after scheduling. 
38 C.F.R. §§ 20.702(d), 20.704(d) (2014).

In October 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) to obtain additional treatment records and afford the Veteran another VA examination.  For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives pertaining to the Veteran's right thigh and right hip disorder claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The issues of entitlement to service connection for a right thigh disorder and a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease, left knee, was neither incurred in, nor aggravated by active military service, and arthritis did not manifest to a compensable degree within one year of separation from service.  

2.  The Veteran's bilateral eye disorder, diagnosed as nuclear, sclerotic cataracts, was neither incurred in, nor aggravated by active military service.

3.  The Veteran's left thigh disorder, to include trochanteric bursitis, was neither incurred in, nor aggravated by active military service.

4.  The most probative evidence is against a finding that the Veteran has a current left hip disorder that was incurred in, or aggravated by military service, and arthritis of the left hip did not manifest to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease, left knee, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for a bilateral eye disorder are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


3.  The criteria for service connection for a left thigh disorder are not met.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

A September 2006 letter satisfied the requirements of the VCAA.  Additionally, the claims file contains the Veteran's statements support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that are relevant to the claims that have not already been obtained and associated with the record.  

All reasonable efforts to develop evidence for the record have been made.  Service treatment records associated with the claims file are records from the Veteran's hospitalization at Elmendorf Air Force Base (AFB) in Alaska in November 1956 and April 1957.  

When service treatment records, VA records or records from another government agency are missing, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the "benefit-of-the-doubt rule," which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A.  § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Cuevas, supra.  

The AOJ has attempted to obtain the Veteran's other service treatment records, but was informed by the National Personnel Records Center (NPRC) in October 2006 that his records were fire-related and there were no service treatment records or Surgeon General's Office (SGO) records available.  In April 2011, the AOJ requested the Veteran's service treatment records from the Records Management Center (RMC) in St. Louis, however, the RMC responded that the service treatment records were not at that facility.  

In December 2013, pursuant to the Board's October 2013 remand, the AOJ attempted to obtain additional treatment records from Elmendorf AFB, SGO records and sick/morning reports.  In an October 2013 letter, the AOJ contacted the Veteran to obtain additional information about the specific dates and circumstances of his claimed injuries and conditions for which he was treated.  After receiving no reply from the Veteran, the AOJ attempted to obtain the additional information, but received a negative response from the NPRC.  In December 2014, the AOJ contacted the Veteran, advised him of the search results and asked if he had any of the requested records in his possession; he confirmed that he had no additional records.  As the Veteran was previously  advised that he was responsible for insuring that all the information needed to substantiate his claim was provided to VA, there is no prejudice to him by the AOJ not sending him another notice letter informing him of facts already known to him.  

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran has also been provided with several VA examinations, including joint and eye examinations in May 2011, December 2014 and February 2015.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).







Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Service connection for certain chronic diseases, such as arthritis, may also be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court has held that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Entitlement to service connection for degenerative joint disease, left knee; service connection for left thigh; and service connection for left hip.

The Veteran claims that he sustained injuries to his left knee (as well as his left thigh and hip) during service at Elmendorf AFB, when he was tasked with unloading heavy cargo from aircraft, which he said resulted in stress to his lower extremity joints.  

The available treatment records from the Veteran's in-service hospitalizations contain no evidence of diagnoses of, or treatment for a left knee, left thigh or left hip disorder.  Moreover, because there is no probative evidence that the Veteran was diagnosed with arthritis to a compensable degree within one year of service, service connection for degenerative joint disease of the left knee, left thigh or left hip on a presumptive basis is not for application.

There is no evidence that the Veteran was diagnosed with arthritis or degenerative joint disease of the left knee until approximately July 2000, when VA treatment records show that his complaints of joint pain were consistent with degenerative joint disease of the knees.  Post-service treatment records, however, are negative for diagnostic findings for the left thigh or hip.

In May 2011, during a VA joints examination, a left knee x-ray revealed unremarkable findings.  The diagnosis, however, was degenerative joint disease.  There was no diagnosis for the left hip, as there were no objective findings on physical examination; there was also no diagnosis for the left thigh.  

The Veteran was afforded a second joints examination in December 2014.  The examiner diagnosed the Veteran with osteoarthritis of the left knee, she found no evidence of degenerative or traumatic arthritis documented on imaging studies.  She opined that the Veteran's left knee symptoms were less likely than not related to his active duty service, as there was no documented injury of, or treatment for knee pain during service.  Significantly, she noted that the Veteran had reported the gradual onset of left knee pain over the past few decades and had no specific injury.  Regarding the left hip, she diagnosed the Veteran with trochanteris pain syndrome and opined it was less likely than not that the condition was related to his active duty service, as there was no documented injury or treatment of hip pain during service.  The examiner did not provide a diagnosis for the Veteran's claimed left thigh disorder.

In February 2015, the claims folder was provided to another physician, who reviewed the complete evidence of record in order to provide an opinion regarding the Veteran's left thigh and left hip disorder claims.  After noting the radiographic evidence during the December 2014 examination, the examiner concluded that it was at least as likely as not that the Veteran's claimed left thigh disorder was periarticular (situated or occurring around a joint of the body), not involving the hip joint, and localized to the lateral aspect of the great trochanteric process.  In this regard, she noted that the treatment records during service and the presumptive one-year period following service were negative for diagnosis, treatment, injury and/or events related to complaints of a left hip and/or trochanteric bursitis condition, despite copious active duty notes related to diagnosis and surgical treatment for anus and thigh verruca acuminate.  Therefore, she opined that it is less likely than not that the Veteran's claimed left thigh condition, to include trochanteric bursitis, is related to, caused by and/or aggravated by service because the active duty and presumptive period records were silent for medically-based, clinical evidence to support a diagnosis, treatment, injury and/or event related to the lateral aspect of the thigh, to include the trochanteric process, bursitis and/or any soft tissue attachments.

The preponderance of the evidence is against the Veteran's claims of entitlement to service connection for degenerative joint disease, left knee, a left thigh disorder and a left hip disorder both on a direct and presumptive basis.  As noted above, because there is no evidence that the Veteran was diagnosed with arthritis of the left knee, left thigh or left hip to a compensable degree within one year of service, service connection for any of these conditions on a presumptive basis is not applicable.  

With regard to service connection on a direct basis, as noted, the December 2014 examiner opined that the Veteran's left knee disorder was less likely than not related to service, and the February 2015 examiner found that his left thigh disorder was less likely than not related to service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the first evidence of record of the diagnosis of a left knee disorder was in 2000, more than 40 years after military service.  The first diagnosis of a left thigh disorder was in 2015, some 57 years following service.  The amount of time that passed following service without any documented complaints of the claimed disorders is evidence that weighs against the Veteran's claims on a direct basis.

With regard to the Veteran's claim of entitlement to service connection for a left hip disorder, as noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, supra.  As the most probative evidence of record demonstrates that the Veteran does not have a diagnosed left hip disorder, service connection is not warranted.

In addition to the medical evidence, the Board has also considered the Veteran's lay assertions that he has left knee, left hip and left thigh disorders as a result of service.  The Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that joint pain is a symptom the Veteran is competent, as a lay person, to describe, See Barr v Nicholson, 21 Vet. App. 303 (2007).  Here, however, there is no probative evidence to show that the Veteran developed a left knee or left thigh disorder during service, and/or that a left knee or left thigh disorder has been chronic ever since.  


Accordingly, the preponderance of the evidence is against the claims of service connection for a left knee disorder, a left hip disorder or a left thigh disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Entitlement to service connection for a bilateral eye disorder.

Service connection is also available for a preexisting condition, provided it was aggravated during service beyond the course of its natural progression.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Under VA regulations, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in examination reports are considered as noted at enlistment.  38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  However, aggravation may not be conceded where, on the basis of all of the evidence of record, the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Congenital or developmental defects automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. 
§§ 3.303(c), 4.9.  Service connection generally may not be granted for congenital or developmental defects, as they are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA General Counsel has held that service connection may be warranted for congenital diseases that are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990).  A "defect" is a structural or inherent abnormality or condition, which is more or less stationary in nature.  A "disease" may be defined as any deviation from, or interruption of, the normal structure or function of any part, organ or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology and prognosis may be known or unknown.  Id.  

Review of the Veteran's available service treatment records shows no complaints of, treatment for, or a diagnosis of an eye disorder during service.  The first post-service evidence of an eye disorder was in January 2001, when he was seen at the VA Medical Center (VAMC) with complaints of decreased vision bilaterally.  The clinician found that he had Type 2 Duane Retraction Syndrome in the left eye (which he said is a congenital defect) and blurred vision in both eyes secondary to refractive error/presbyopia (farsightedness).   

In May 2011, the Veteran was afforded a VA eye examination, when he was diagnosed with cataracts of both eyes and Duane Retraction Syndrome in the left eye.  However, because the examiner failed to provide an opinion as to the cause of the Veteran's eye disorder, in August 2011, the claims folder was returned to the examiner for an addendum opinion.  At that time, he noted that he had reviewed the complete evidence of record and diagnosed the Veteran with nuclear sclerotic cataracts of both eyes with no other retinal or ocular pathology other than Duane Retraction Syndrome.  

Significantly, the examiner found that the Veteran's cataracts were the result of the normal age changes of the optic lenses of the eyes that are equivalently seen in a person 73 years-old  (which was the Veteran's approximate age at the time).  Regarding the Duane Retraction Syndrome, the examiner opined that this was a congenital condition and said that no other acquired psychiatric disorder pathologies or conditions cause this disorder.

The preponderance of the evidence is against granting the Veteran's claim of entitlement to service connection for a bilateral eye disorder.  As discussed above, the service treatment records are devoid of evidence of, treatment for, or a diagnosis of an eye disorder.  Moreover, there is no probative or competent evidence of a nexus between the current disorders and military service.  The Veteran's Duane Retraction Syndrome has been diagnosed as a congenital defect - a per se indication that he was not in sound physical condition at the time he entered active duty and, as noted above, a congenital defect is generally not a condition for which service connection may be granted, inasmuch as it is deemed to have preceded any period of military service.  See 38 C.F.R. § 3.303(c).  The presumption of soundness does not apply.  

In addition to the medical evidence, the Board has also considered the Veteran's contention that his current bilateral eye disorders are the result of service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a complex disorder, such as cataracts, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board places greater probative weight on the opinion of the VA examiner, a competent, experienced medical professional, than on the Veteran's lay statements as to nexus.

The preponderance of the evidence is against the claim and the appeal is denied. Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.


ORDER

Entitlement to service connection for degenerative joint disease, left knee, is denied.

Entitlement to service connection for a left thigh disorder is denied.

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a bilateral eye disorder is denied.



REMAND

In October 2013, the Board remanded the Veteran's right thigh and right hip service connection claims in order to obtain an opinion concerning the cause of his claimed disorder.  Review of the examination, however, reveals that examiner who performed the December 2014 VA joints examination failed to examine the Veteran's right thigh or right hip.  Accordingly, a remand for a further opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the Veteran has received any VA treatment for his claimed right thigh and right hip disorders since April 2014, these records should be obtained and associated with the Virtual VA electronic file.  Any negative responses should be noted in the claims folder.

2.  Thereafter, return the paper claims file and refer the electronic file to the examiner who conducted the December 2014 examination for an opinion as to whether any current right thigh or right hip disorder is the result of any incident of active military service.  The clinician should perform any  appropriate examination as well as any diagnostic tests deemed appropriate.  

ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION.  

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


